            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 1 of 38




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION


JULIE O’SHAUGHNESSY, INDIVIDUALLY,                       )
AND ON BEHALF OF ALL OTHERS                              )
SIMILARLY SITUATED,                                      )
                                                         )                CASE NO. 1:19-CV-412
                          PLAINTIFF.                     )
                                                         )
v.                                                       )            CLASS ACTION
                                                         )     PURSUANT TO 18 U.S.C. §§ 1961-1968
YOUNG LIVING ESSENTIAL OILS, LC D/B/A                    )
YOUNG LIVING ESSENTIAL OILS, THE                         )
YOUNG LIVING FOUNDATION, INC., MARY                      )
YOUNG, JARED TURNER, BENJAMIN RILEY,                     )
and CO-CONSPIRATORS,                                     )
                                                         )
                          DEFENDANTS.                    )


                                         CLASS ACTION COMPLAINT


        Plaintiff Julie O’Shaughnessy (“Plaintiff” or “Julie”), individually and on behalf of all

those similarly situated, files her complaint against Defendants Young Living Essential Oils, LC

d/b/a Young Living Essential Oils (“Young Living”), The Young Living Foundation, Inc. (the

“Foundation”), Mary Young (“Young”), Jared Turner (“Turner”), Benjamin Riley (“Riley”) and

Jane and John Doe co-conspirators1 for damages and other relief under the Racketeer Influenced

Corrupt Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”), and alleges as follows:




        1
           Collectively, Young Living, the Foundation, Young, Turner, Riley, and unknown co-conspirators are
referred to as “Defendants” throughout. Plaintiff fully expects to learn the identities of additional co-conspirators
through the conduct of discovery and hereby reserves her right to amend this complaint to add additional
Defendants.


Class Action Complaint                                                                                  Page 1 of 36
2909581.3
             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 2 of 38




                                               I.
                                        INTRODUCTION

        1.      Young Living operates an illegal pyramid scheme created under the guise of

selling essential oils for quasi-medicinal purposes. In truth, Young Living is nothing more than a

cult-like organization falsely peddling the ever-elusive promise of financial success and an

alternative lifestyle.

        2.      Julie O’Shaughnessy, and hundreds of thousands of putative class members just

like her, paid and lost hundreds (and in some cases thousands) of dollars to become Young

Living Essential Rewards enrollees (“Members”) based upon the promise of financial health

(which Young Living calls “abundance”) and physical health, all through its brand of essential

oils. Of course, the promise of riches and alternative health remedies are simply the hook used

to grow Young Living’s base of recruits, which is the true purpose of the organization and the

source of immense profits—for the Defendants, not the Members.

        3.      Young Living falsely represents to its Members that participation in Young

Living—which necessarily requires regular monthly payments—will result in spiritual and

material riches as long as they continue to solicit additional recruits to become Members of the

Young Living family.

        4.      But that promise is nothing more than a pipe dream for Young Living’s millions

of Members.      In reality, Defendants have created nothing more than an unlawful pyramid

scheme—the cornerstone of which is Young Living’s emphasis on new member recruitment over

the sale of products.

        5.      To wit, based on Young Living’s own public disclosures, 94% of total Members

earn an average of $1 per month in sales commissions, and more than half of those who joined in

2016 alone made no commissions at all. Worse still, these same Members were nevertheless


Class Action Complaint                                                                 Page 2 of 36
2909581.3
             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 3 of 38




required to spend hundreds of dollars on Young Living products to remain active Members. As

such, the average loss per Member in 2016 was approximately $1,175. At bottom, the only way

to make any money through Young Living is to get paid for recruiting new Members and

building a “down line”—which is a telltale characteristic of an unlawful pyramid scheme.

        6.      In short, Defendants have conducted business in an unlawful fashion and Plaintiff

and the putative class seek to hold them accountable for such behavior.

                                              II.
                                            PARTIES

        7.      Plaintiff and putative class representative Julie O’Shaughnessy is a resident of

Austin, Texas. In 2015, Julie became a Young Living representative after being recruited by a

friend at a party designed for that purpose. Julie paid $100 to become a Young Living Member,

and has since expended thousands of dollars as part of her participation in the Young Living

scheme, all of which is now lost.

        8.      Defendant Young Living Essential Oils, LC is a Utah limited liability company

with its principal offices and headquarters located in Lehi, Utah. Young Living claims to “create

abundance” for its Members. In reality, Young Living creates abundance only for itself, by

selling prospective Members on its fantastical and cult-like culture—all of which revolves

around the self-authored mythology of its recently deceased founder, Gary Young, and his

fraudulent peddling of essential oils as a medicinal remedy.

        9.      The Young Living Foundation is a Utah non-profit corporation, and an affiliated

entity created by founder Gary Young. The Foundation states it “plays a major role in fulfilling

Young Living’s vision of bringing essential oils to every home in world.” Putting aside the

absurdity of the goal itself, the Foundation is nothing more than an additional means for

Defendants to promote their pyramid scheme as a worthwhile “Lifestyle.”


Class Action Complaint                                                                Page 3 of 36
2909581.3
              Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 4 of 38




        10.      Defendant Mary Young is an individual and a citizen of the State of Utah.

Defendant Mary Young is Young Living’s chief executive officer, and Gary Young’s widow.

According to written reports, Ms. Young has a long history of involvement with other multi-level

marketing (“MLM”) companies, and authored “D. Gary Young: The World Leader in Essential

Oils,” a central piece of the Young Living cult’s lore, which in turn is critical to the Defendants’

schemes.2

        11.      Defendant Jared Turner is an individual and a citizen of the State of Utah.

Defendant Jared Turner is Young Living’s chief operating officer. According to his biography,

Mr. Turner has spent more than two decades working for various MLM schemes.

        12.      Defendant Benjamin Riley is an individual and a citizen of the State of Utah.

Defendant Benjamin Riley is Young Living’s chief sales officer. Prior to joining Young Living,

Riley was affiliated with such MLM schemes as 4Life and Melaleuca.

        13.      Numerous other Jane and John Does are high-level members of the Young Living

pyramid scheme, and co-conspirators of Defendants Young, Turner, and Riley. As with all

pyramid schemes, the earliest members of Young Living are likely insiders who have continued

to fraudulently promote the scheme for their own personal enrichment.

                                                 III.
                                        ADDITIONAL NON-PARTIES

        14.      Gary D. Young, who died in early 2018, was the founder of Young Living.

        15.      Mr. Young’s colorful 30 year history as the founder and CEO of Young Living

included such memorable moments as: (a) being prosecuted for practicing medicine without a


        2
          According to Mr. Young’s biography, while working as a logger in the State of Washington, Mr. Young
was struck by a falling tree, which resulted in a fractured skull, ruptured spinal cord, and nineteen broken bones.
After being told he would never walk again, Mr. Young claims to have healed himself through a 252-day dietary
regimen of nothing but water and lemon juice. By comparison, the medicinal qualities and potential for financial
rewards ascribed to essential oils by Young Living are not nearly as believable.


Class Action Complaint                                                                                Page 4 of 36
2909581.3
              Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 5 of 38




license on multiple occasions; (b) running a now shuttered “Young Living Research Clinic” in

Springville, Utah, (subsequently replaced by a Young Living clinic in Ecuador) where he

employed a quack physician convicted of manslaughter; and (c) allegations he nearly killed a

patient through vitamin C infusions which caused renal failure.3

                                                 IV.
                                         JURISDICTION & VENUE

        16.      Defendants are subject to the jurisdiction of this Court because each continuously

and systematically engaged in and continues to engage in business in Texas.

        17.      In accordance with 18 U.S.C. § 1965(a), each the Defendants are subject to this

Court’s personal jurisdiction because they “transact affairs” in the Western District of Texas.

And pursuant to 18 U.S.C. §§ 1965(b), (d), each of the Defendants may be served with process

wherever they may be found.

                 a.       Under these RICO provisions, Young Living may be served with process

by serving its registered agent, Corporation Service Company, 15 West South Temple, Suite

1701, Salt Lake City, UT 84101;

                 b.       The Young Living Foundation may be served with process by serving its

registered agent, Corporation Service Company, 15 West South Temple, Suite 1701, Salt Lake

City, UT 84101;

                 c.       Mary Young may be served with process at 1831 N Fort Canyon Rd,

Alpine, UT 84004 or at her place of business, 3125 Executive Parkway, Lehi, Utah 84043;


        3
           See Rachel Monroe, How Essential Oils Became the Cure for Our Age of Anxiety, THE NEW YORKER,
October 9, 2018. Mr. Young was also the subject of an investigative report in which workers at his Tijuana based
“medical clinic” represented to an undercover investigative reporter from the Los Angeles Times (who had provided
the clinic with a blood sample) that he had “aggressive cancer and liver dysfunction” which required immediate,
expensive therapy at the clinic. When the clinic workers were confronted with the fact the blood sample was
provided by a healthy tabby cat named “Boomer,” they responded the cat likely had leukemia. According to Ms.
Moore’s article, Boomer is alive and well, despite Young Living’s gloomy diagnosis.


Class Action Complaint                                                                              Page 5 of 36
2909581.3
              Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 6 of 38




                 d.      Jared Turner may be served with process at 12686 S Wilding Way,

Draper, UT 84020 or at his place of business, 3125 Executive Parkway, Lehi, Utah 84043; and

                 e.      Benjamin Riley may be served with process at 2873 Elk Horn Ln, Sandy,

UT 84093 or at his place of business, 3125 Executive Parkway, Lehi, Utah 84043.

        18.      Alternatively, each of the Defendants are subject to personal jurisdiction in this

Court under the Texas Long Arm Statute because each one either (i) engages in business in

Texas but does not maintain a regular place of business in Texas or a designated agent for

service of process, and/or (ii) committed a tort in Texas. Defendants have purposefully availed

themselves of the Texas forum by intentionally directing its fraudulent pyramid scheme in Texas.

Among other things, Defendants have a website presence that targets Texas residents like Julie;

they sell and ship product to Texas Members like Julie; they market their pyramid scheme in

Texas; and they sponsor conferences in Texas, where Members are encouraged to recruit new

Members in furtherance of the illegal pyramid scheme. Thus, each of the Defendants may also

be served with process by serving the Texas Secretary of State at 1019 Brazos Street, Austin, TX

78701, as his/her/its agent for service of process under the Texas Long Arm Statute. The Texas

Secretary of State may then forward notice of the summons to each of the Defendants at the

addresses set forth in the preceding paragraph.

        19.      The Court also has jurisdiction over this action under 28 U.S.C. § 1331 as it

presents one or more federal questions.

        20.      This Court also has jurisdiction over this action under 28 U.S.C. § 1337 because it

concerns the regulation of interstate commerce.

        21.      Venue is proper in this District, and this Court has personal jurisdiction over the

Defendants pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b) as the Defendants are



Class Action Complaint                                                                   Page 6 of 36
2909581.3
              Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 7 of 38




citizens of, residents of, are found within, have agents within, are doing business in, and/or

transact their affairs in this District, and the activities of the Defendants which give rise to the

claims for relief occurred in this district. Moreover, Plaintiff is also a resident of this District.

                                                 V.
                                                FACTS

A.      How the Young Living Pyramid Scheme Works

        22.      Young Living purports to sell “essential oils” via a complicated MLM operation.

The complex and intentionally hard-to-understand multi-layer compensation/participation

structure of Young Living is a hallmark of illegal MLM pyramid schemes.

        23.      While many consider every MLM company to be inherently fraudulent, the

Federal Trade Commission has outlined some guidelines it considers critical to distinguishing an

illegal pyramid scheme from a “legitimate” MLM. For example, a legal MLM program must

structure its compensation so that the members are paid primarily based on sales of goods and/or

services to those outside the plan. By contrast, an illegal pyramid scheme overwhelmingly

rewards its participants for recruitment of new members rather than product sales made to

persons outside the pyramid structure.

        24.      Here, the Defendants are operating an illegal pyramid scheme, in no small part

because the financial success of any Young Living Member is overwhelmingly dependent on the

recruitment of new people into the Young Living sales force—i.e., the defining characteristic of

an illegal pyramid scheme versus a legitimate MLM company. Specifically, Young Living sells

the fleeting promise of financial rewards—what it calls “abundance”—through the unrelenting

recruitment of new Members. Young Living’s very structure ensures that every new Member

will almost certainly lose large sums of money, chasing the elusive promise of “abundance” by

trying to recruit additional new Members from an ever-shrinking pool of available candidates.


Class Action Complaint                                                                       Page 7 of 36
2909581.3
                 Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 8 of 38




           25.        And Young Living’s Members’ losses are compounded by its structure, which

requires its Members to continuously purchase (and as a result, hold) an ever-growing inventory

of unused product, in direct violation of the 70/30 rule established in the FTC’s 1979 Amway

ruling.4

           (1)        Young Living Encourages the Recruitment of Members over Retail Sales

           26.        In order to join Young Living, new Members must first purchase a “starter kit”

from an existing Member. A basic starter kit consists of an order of a single, 5 ml bottle of

“stress away” essential oil, samples of other various oils, an atomizer, sample business cards,

“Essential Oils Magazine,” “Essential Edge News,” and miscellaneous other “resources” for new

Members. The cost of a starter kit ranges from $100 (for a basic kit) up to $260 for “premium”

kits. The vast majority of new Members opt for the premium kits, largely because the recruiters

are actively encouraged by Young Living to push the premium kits over the starter kits.

           27.        Once a new Member enrolls, Young Living pays a cash bonus to the “up line”

Member who recruited the new “down line” Member to incent its existing Members to recruit as

many new down line Members as possible.5

           28.        The payment of the cash enrollment bonus, however, is not the only manner in

which Members are actively and repeatedly encouraged to focus their efforts on the recruitment

of new Members.

           29.        A cursory review of Young Living’s compensation structure makes abundantly

clear recruiting is prioritized over the sale of product in the Young Living system—to a fault.6




           4
               See In the Matter of Amway Corporation, 93 F.T.C. 618, 679-80 (1979).
           5
               When Julie joined in 2015, the cash bonus was $50. Today it is $25.
           6
               A true and correct copy of the Young Living Compensation Plan is attached as Exhibit A.


Class Action Complaint                                                                                   Page 8 of 36
2909581.3
               Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 9 of 38




         30.      As Members attempt to move through the Young Living compensation system,

their only opportunity to earn enough income to cover the cost of Membership is by recruiting

new Members and then encouraging their down line Members to also recruit aggressively. And

this undoubtedly is by design.

         31.      To move up the pyramid and to be eligible to receive commissions, Young Living

Members must enroll in the Essential Rewards (“ER”) program and maintain their active

enrollment in ER by purchasing a minimum amount of Young Living products on a monthly

basis, which is referred to as personal volume or “PV.”

         32.      Young Living gives each product a PV value, where each point is roughly

equivalent to each dollar of goods purchased. So a $10 product would typically have a PV value

of 10.      The minimum PV value to maintain active enrollment in ER is 50, but to earn

commissions on a downline, the minimum PV increases to 100. In Julie’s case, she purchased at

least $100 of Young Living product each month in order to maintain her eligibility to earn

commissions.

         33.      The products that comprise a Member’s PV are purchased at a 24% discount and,

at least theoretically, can be resold by each Member, who could retain any difference between

the discount and the retail price for which they might sell the product. But there is no real

incentive for a Member to try to become a reseller of oils as opposed to becoming a recruiter of

more down line members for two important reasons. First, there’s no real opportunity for a

Member to profit from becoming a reseller of oils at a mark-up because anyone can buy the oils

at the discounted “wholesale” price directly from Young Living. Second, Members do not earn

any commissions on the PV they purchase from Young Living.              Instead, Members earn

commissions only from (a) starter kits sold to newly recruited Young Living Members, and (b)



Class Action Complaint                                                               Page 9 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 10 of 38




the Organizational Group Volume, or OGV, purchased by their down-line Members either

recruited personally by them, or recruited by their down-line Members. Importantly, no Member

may earn a commission except through new member recruitment.

        34.     And even more shocking is that Young Living doesn’t even pay earned

commissions to most of those lucky few who are able to amass a down line that purchases the

minimum level of OGV each month. To the contrary, if a Member’s earned commission is less

than $25 in a single month, Young Living will not pay that commission to the Member. Instead,

Young Living issues a credit, which can be used by the Member only to buy more product. So if

a Member’s OGV isn’t large enough each month to trigger a commission check, her only option

is to recruit even more Members in hopes of driving up her OGV.

        35.     This is not a system designed to sell product to those outside the pyramid. Rather,

the entire system is designed for one purpose: to recruit new Members to grow the illegal

pyramid.

        36.     To support the pyramid’s need to bring in new blood, Young Living presents its

Members with a dizzying array of bonuses and other compensation benefits earned solely

through the recruitment of additional Members. And those benefits all come with Membership

titles meant to falsely convey to new Members the promise of wealth—such as “Gold,”

“Platinum,” and potentially, the elusive title of “Royal Crown Diamond.”

        37.     The problem is, these higher tiers are virtually unattainable. In order to move up

the pyramid and share in the abundance of promised riches, a Member’s required minimum

OGV increases dramatically. For example, in order to earn the relatively low rank of “Star,” a

new Member must have an OGV of 500, and the Member’s minimum PV of 100 doesn’t count

towards the 500 OGV. In other words, a Member is required to recruit new Members to move



Class Action Complaint                                                                 Page 10 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 11 of 38




up the pyramid and earn commissions. And because Members are not rewarded for additional

PV purchased personally, the only conceivable way for a Member to move up in rank is by

achieving the near impossible—i.e., the creation of a down line consisting of thousands of

recruits.

        38.     Consider, for example, Young Living’s highest rank of “Royal Crown Diamond.”

The required OGV is a staggering 1,500,000. In order to meet an OGV of 1,500,000, a Member

would need a down line of more than 15,000 members each purchasing the minimum PV. And

because attrition and failure to order minimum PV is not uncommon, it is likely a Member would

actually need a down-line consisting of many multiples of that number. Thus, it is not surprising

that an infinitesimally small number of Members have ever actually achieved any meaningful

success. Indeed, while Young Living brazenly touts the achievement of becoming a “Royal

Crown Diamond” as within the grasp of all of its Members, a mere 46 have ever achieved this

goal. Young Living claims it has 3,000,000 active Members, but does not report on the number

of former Members. Thus, only .0015% of active Members have made it to the top of the

pyramid, and the percentage of all Members is very likely much, much smaller.

        39.     Thus, the overwhelming majority of Young Living Members lose money by

paying far more into the scheme than they receive, while those few at the top reap untold riches,

funded by all of the lower level Members paying into the system. This is the very definition of

an illegal pyramid scheme.

        (2)     Young Living Members are Encouraged to Violate the 70/30 Amway Rule

        40.     Beyond Young Living’s overwhelming dependence on recruitment income,

Young Living’s status as an unlawful pyramid scheme is further evidenced by its brazen

violation of the so-called 70/30 rule. In the Federal Trade Commission’s seminal 1979 Amway

ruling, it concluded that Amway did not operate as a pyramid scheme, in part, because Amway

Class Action Complaint                                                               Page 11 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 12 of 38




required its representatives to submit proof of resale demonstrating no more than 30% of

purchased product was for personal use or storage before permitting its representatives to

purchase additional product—thus the term “70/30.”

        41.     The 70/30 rule is designed to prevent an MLM from encouraging its Members to

continuously order new product for sale (sometimes referred to as “inventory loading”) in order

to be eligible to earn commission. Here, Young Living’s compensation system actually requires

its Members to inventory load product. If a Member fails to meet her minimum monthly PV, she

is not eligible to earn any commissions on her down line’s OGV no matter how large that OGV

may be.

        42.     Young Living is well aware of the 70/30 rule. Its policies and guidelines even say

that no more than 30% of ordered PV can be stored prior to purchasing additional inventory. But

this is mere lip-service. Young Living does absolutely nothing to enforce this policy, and is

well-aware that it is routinely violated. It has no method of compliance in place, and it requires

no proof that its Members are actually selling their PV. Any Member can order as much PV as

she wants, whenever she wants. And Young Living turns a blind eye, because doing so helps

further its scheme.

        43.     And, unlike MLMs that sell physically large products, which impedes inventory

loading, the opposite is true of Young Living’s products. Young Living’s oils are contained in

small, easily stored vials, which actually facilitate inventory loading. Most vials contain only 5

ML to 15 ML and each one can sell for $20+. At that size and price, a single closet shelf would

be enough space for a failing Young Living Member to store literally thousands of dollars in

unsold product, hoping against hope that her down line OGV will grow large enough to trigger a

meager commission.



Class Action Complaint                                                                Page 12 of 36
2909581.3
             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 13 of 38




        (3)        Young Living Is In Fact an Illegal Pyramid Scheme

        44.        By any measure, Young Living is unequivocally a pyramid scheme.

        45.        Numerous government agencies, legal opinions and experts have all recognized

that MLM companies like Young Living, which emphasize member recruitment over product

sales, earn the majority of their revenue from member recruitment, and make no effort to enforce

the “70/30” rule, are in fact illegal pyramid schemes.7

        46.        Indeed, in 2015 the FTC sued Arizona based Vemma Nutrition Company in the

District Court of Arizona for running an illegal pyramid scheme utilizing the exact pay structure

and model utilized by Young Living.8

        47.        In December 2016 Vemma admitted it was running an illegal pyramid scheme

and agreed to a judgment which included $238 million in monetary damages, as well as an

injunction which prohibits Vemma from, inter alia, engaging in the very same acts which the

Defendants are engaging in here.9

        48.        Specifically (and just like Vemma), the overwhelming majority of representatives

will not even recoup the money that they paid to Young Living to become a Member and be part

of Young Living’s sales force.

        49.        Conversely (and just like Vemma), Young Living’s enormous revenue is largely

staked in the money it receives from its own representatives to be part of the sales force, and the

products its sales force are required to purchase to remain an active Essential Rewards enrollee.



        7
           See e.g., Stull v. YTB Intern., Inc., CIV. 10-600-GPM, 2011 WL 4476419, *5 (S.D. Ill. Sept. 26, 2011)
(noting fact travel based pyramid scheme’s revenues were largely derived from new recruits supported allegation it
was a pyramid scheme).
        8
            See FTC v. Vemma Nutrition Co., et al., 15 CV 01578 –PHX (D. Ariz.) (ECF No. 1).
         9
           See FTC Release “Vemma Agrees to Ban on Pyramid Scheme Practices to Settle FTC Charges.”
https://www.ftc.gov/news-events/press-releases/2016/12/vemma-agrees-ban-pyramid-scheme-practices-settle-ftc-
charges (Dec. 15, 2016).


Class Action Complaint                                                                              Page 13 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 14 of 38




        50.     Federal courts have recognized that the operation of a pyramid scheme such as

Young Living constitutes fraud. Pyramid schemes make money for those at the top of the

pyramid and victimize those at the bottom who cannot find recruits. Accordingly, pyramid

schemes are inherently fraudulent. The Defendants’ operations are also a pyramid scheme

because they are based on false promises of vast financial rewards, which are impossible to

achieve for new Members who enter at the bottom of the pyramid and who have no realistic

chance of moving up the ladder.

        51.     Ultimately, the Members are financially induced by Defendants to recruit new

representatives to join the sales force through materially false representations about the Young

Living pyramid scheme. By emphasizing recruitment over product sales, Young Living crosses

the threshold from legitimate MLM into an illegal pyramid scheme.

        52.     The rewards Members can achieve in this case are dependent on virtually endless

recruitment into the scheme in which people are exploited and have virtually no chance to get a

return on their investment, let alone achieve the high financial gains Defendants induced these

representatives to believe they would achieve. All of the Defendants participate in the illegal

fraud through their statements and actions in furtherance of Young Living’s operations as an

illegal pyramid scheme.

B.      Plaintiff’s Experience Confirms Young Living is a Pyramid Scheme

        53.     In 2015, Julie joined Young Living as a Member, after attending a Young Living

party hosted by a close friend. Julie was initially interested in the quasi-medicinal claims

associated with Young Living’s oils, and was also persuaded the operation of a Young Living

distributorship might at least cover the cost of paying approximately $100 for a “starter kit” and

the right to resell Young Living products as a Member.



Class Action Complaint                                                                Page 14 of 36
2909581.3
             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 15 of 38




        54.     Thereafter, Julie began making monthly payments to Young Living in order to

satisfy her PV requirement, and to ensure she could receive both the potential commissions of

her “down line” as well as the 24% wholesale discount on the product she was purchasing.

        55.     Of course, like the overwhelming majority of Members, Julie found recruitment

and sale of products difficult, if not impossible. Indeed, since joining Young Living, Julie has

only been able to recruit a handful of new Members as her “down-line,” which makes her

chances of even breaking even as a Young Living Member impossible. But even with little

success in recruiting down line members, Julie dutifully purchased her minimum 100 PV every

month so she wouldn’t lose the chance to earn a commission from her down line’s OGV. Julie

bought product month after month whether she needed it or not (she didn’t), and whether she had

any hope of re-selling it to someone else (she couldn’t) without Young Living ever questioning

whether she was re-selling at least 70% of her purchases.

        56.     By the time Julie realized she had been victimized by Young Living, she had

purchased more than $4,700 worth of product, but “earned” a commission of only $385 from her

down line.10 She estimates she has accumulated about 2-3 years’ worth of product if she were to

try to use it all herself, including at least one unopened bottle from her initial purchase way back

in 2015. Because the vials are so small, Julie had no clue how much inventory she had been

loading in an effort to chase the elusive promise of down line commissions.

        57.     Julie’s experience is hardly an aberration. The income statistics for Young Living

confirm the fact that only an infinitesimal number of Members ever manage to make a profit.

For example, the Young Living 2015 U.S. Income Disclosure Statement (the year Julie joined

Young Living) states the average annual income for all Members in 2015 was $30, or

        10
           Young Living never actually paid any commissions to Julie because she never earned more than $25 in
any single month. Instead, the earned commissions simply accrued to Julie’s account.


Class Action Complaint                                                                          Page 15 of 36
2909581.3
              Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 16 of 38




approximately 1/3 the cost of joining and far less than the $100 monthly minimum payment

required to maintain status as a commission-eligible ER Member.11

         58.      According to the 2016 Young Living Disclosure Statement, the average annual

income for all Members fell to $25, or approximately a 1/4 of the cost of joining the Young

Living scheme.12

                                          VI.
                  RACKETEERING VIOLATIONS (RICO)—WIRE AND MAIL FRAUD

A.       Racketeering Activity

         59.      Defendants have engaged in a pattern of racketeering activity, here wire and mail

fraud.

         60.      Defendants made fraudulent promises regarding compensation and financial

rewards in the forms of marketing materials, such as videos (posted on YouTube and throughout

the internet), printed materials, other forms of internet advertising, and numerous in-person sales

and recruitment meetings. Some of the meetings held by Young Living in accordance with its

scheme to defraud draw literally thousands of participants.13

         61.      RICO requires that a “person” violate its provisions. A RICO “person” includes

any individual or entity capable of holding a legal or beneficial interest in property. 18 U.S.C.

§ 1961(3).
         11
            And remember, these “Member” statistics don’t include former Members, whose net income would be
less than $0.
         12
             In 2018, Young Living (likely to obscure the fact they had been operating an illegal pyramid scheme)
created a two-tiered membership system that distinguishes between “preferred customers” and “business builders.”
Preferred customers now pay for the right to receive discounts on Young Living products but do not recruit other
Members or sell products. Business builders continue to recruit new members and sell products in the hope of one
day earning enough money to cover the enormous costs of being a Member. As discussed infra, this action concerns
the pyramid scheme operated by Young Living prior to 2018, and does not involve Young Living’s transition to this
new, two-tiered system—which is nothing more than an effort to obscure its unlawful business model by skewing
the statistics in its income reporting statements. Indeed, it only serves to underscore the fact Young Living operates
as a pyramid scheme.
         13
         For example, the 2019 Young Living International Grand Convention will be held in July 2019 at the Salt
Palace Convention Center and Rice Eccles Stadium, with a capacity of nearly 50,000 participants.


Class Action Complaint                                                                                 Page 16 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 17 of 38




B.      The Enterprise

        62.     For purposes of this complaint, and pursuant to 18 U.S.C. § 1961(4), from at least

as early as September 1996 and continuously thereafter, the “Enterprise” was an association in

fact consisting of at least Young Living, Gary Young (now deceased), and Mary Young. The

Young Living Foundation joined the Enterprise in March 2003 and has remained active

continuously since it joined. Jared Turner joined the Enterprise in July 2012 and has remained

active continuously since he joined. Benjamin Riley joined the Enterprise in June 2016 and has

remained active continuously since he joined. Numerous other “Jane and John Doe” individuals

are also members of the Enterprise.

        63.     Each such person listed above is a “person” as defined in 18 U.S.C. § 1961(3).

        64.     Such persons collectively constituted an “Enterprise” associating together for a

common purpose of engaging in a course of racketeering activity (within the meaning of 18

U.S.C. § 1961(1)); i.e., a group of individuals and entities associated in fact for the purpose of

engaging in the operation of an illegal pyramid scheme by fraudulently inducing their victims to

expend hundreds, if not thousands of dollars based upon fraudulent claims of profit, all for their

own personal gain, through, inter alia, myriad acts of mail and wire fraud, all to accomplish the

goals of the Enterprise.

        65.     The Enterprise itself had a continuing, on-going structure, and functioned as a

continuous unit with established duties separate and apart from the pattern of racketeering

activity described here.

        66.     Young Living, the Foundation, Gary Young, Young, Turner, Riley, and the

numerous John and Jane Does involved were engaged in the conduct of the Enterprise through a

pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(5) and as set forth below.

Each committed at least two (2) acts of racketeering during the relevant time period. Defendants

Class Action Complaint                                                                Page 17 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 18 of 38




each committed multiple violations of mail and wire fraud. 18 U.S.C. §§ 1341 and 1343. These

incidents of racketeering activity had the same or similar results, participants, victims or methods

of commission, or otherwise were interrelated by distinguishing characteristics and were not

isolated incidents, and the last of such incidents occurred within weeks of a prior act of

racketeering activity.

        67.     The members of the Enterprise agreed to engage in a RICO conspiracy. More

specifically, the Enterprise was structured in the following manner, and the members and other

persons or entities associated with and employed by the Enterprise, or in conspiracy with it or its

members, agreed to function in the following roles:

                a.       Gary Young created Young Living and the Foundation for the purposes of

running the scheme, and promoted each, along with others, for the purpose of defrauding the

overwhelming majority of Young Living Members who sit at the bottom of the Young Living

pyramid scheme. Young and other members of the RICO conspiracy used false and fraudulent

pretenses to deceive Plaintiff and class members through materially misleading statements of fact

and non-disclosure of important facts about Young Living.

                b.       The Foundation participated in the scheme through its purported charitable

endeavors, which provide the Enterprise with a patina of legitimacy. Notably, nearly all pyramid

schemes involve the creation of a foundation for this very purpose.

                c.       The individual Defendants each participated in the operation of the

Enterprise and performed a role that was essential to its operation and continued success. Mary

Young is a co-founder along with Gary Young, and currently acts as the Chief Executive Officer

of Young Living and the Enterprise. Since 2012, Jared Turner has served as the Chief Sales

Officer, the Chief Sales and Marketing Officer, the Chief Operating Officer, and is currently the



Class Action Complaint                                                                  Page 18 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 19 of 38




President and COO of Young Living and the Enterprise. Since 2016, Ben Riley has served as

the Executive VP of Global Sales and is now the Chief Sales Officer of Young Living and the

Enterprise.

                d.       The success of the Enterprise’s pyramid scheme would not be achieved

but for the active, willing participation of each Defendant. For example, Defendant Young wrote

and created the fictional biography of Gary Young, through which the scheme’s fraudulent

promises of spiritual and financial “abundance” were developed.         Later, Young took over

operation and management of the scheme.

                e.       Likewise, numerous other individuals, including Turner and Riley, were

responsible for the development of fraudulent marketing materials through which materially

misleading statements of fact and non-disclosures of important facts are disseminated.

                f.       The success of the Enterprise’s fraudulent pyramid scheme made it

possible for the members of the Enterprise to enjoy substantial illegal financial benefits through

the fraudulent payment of enormous sums by Young Living Members to be part of the Young

Living pyramid scheme.

        68.     Through this enterprise, significant harm has been and continues to be endured by

unsuspecting Members.

C.      Pattern of Overt Acts of Racketeering

        69.     In order to effect the illegal objectives of the Enterprise, Young Living, the

Foundation, Gary Young, Young, Turner, Riley, and other known and unknown members of the

Enterprise committed, either directly or indirectly, thousands upon thousands of overt acts of

wire and mail fraud in violation of 18 U.S.C. §§ 1341 and 1343.           The Enterprise’s daily

operations require use of the wires and mails. Young Living publishes a website that is hosted in

New York and disseminated electronically across the wires to millions of users located

Class Action Complaint                                                                Page 19 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 20 of 38




throughout the United States. The website is used to both advertise the pyramid scheme by

promoting its many mythical benefits, and to operate the pyramid scheme through on line

purchases of product.

        70.     The Enterprise promotes its pyramid scheme using emails, electronic newsletters,

Facebook, and videos posted to hosting sites like YouTube and vimeo. The Enterprise sends

emails electronically to its Members using interstate wires from news@younglivingcomms.com

to promote advertising campaigns, such as live Facebook feeds. The Enterprise also hosts a

virtual office that allows Members to send mass marketing emails through one or more Young

Living email servers that electronically distribute emails to all Members from domains including

NO-ReplyYoungLiving@bold.com and custserv@youngliving.com.                The product that the

Enterprise requires all ER enrollees to purchase monthly is distributed to the Members via

United States mail and private interstate couriers. The Enterprise’s countless acts of wire and

mail fraud have taken place thousands of times every day for over two decades; they

undoubtedly demonstrate continuity and relationship and constitute a pattern of racketeering

activity because: (1) they had the same or similar purposes, results, participants, victims, or

methods of commission, or otherwise are interrelated by distinguishing characteristics and not

isolated events; and (2) they consisted of a series of related predicate acts that extended over a

substantial period of time.

        71.     By engaging in the conduct described herein, Defendants were members of the

Enterprise who committed specific predicate acts. Through the predicate acts and other acts

stated herein, the Foundation and the Individual Defendants agreed and intended to further an

endeavor of Young Living which, if completed, would satisfy all of the elements of a substantive

RICO offense (18 U.S.C. § 1962(c)), and adopted the goal of furthering or facilitating the



Class Action Complaint                                                                Page 20 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 21 of 38




endeavor in violation of 18 U.S.C. § 1962(d). For example, but without limitation, Young

Living operates the website and email servers used to promote and operate the illegal pyramid

scheme. Ben Riley designs, operates, and maintains the sales and marketing materials that are

used to promote the illegal pyramid through the mails and interstate wires. Jared Turner and

Mary Young design, operate, and maintain the overall structure of the pyramid, which is

promoted and operated through the mails and interstate wires.          The Foundation assists in

promoting and marketing the illegal pyramid scheme through the mails and interstate wires.

        72.     The following specific overt acts are merely examples of the thousands upon

thousands of predicate acts committed by Defendants:

                                          WIRE FRAUD

        Overt Act No. 1.

        73.     On October 14, 2015, sitting in Texas, Julie logged onto to the Young Living

website that is hosted on servers in New York. As part of her monthly requirement to purchase

product, Julie placed an electronic order for Young Living products and paid for the order

electronically using account credits and credit card. The order was placed and payment was

made in the amount of $126.82 via the use of interstate wires. Defendants’ use of interstate

wires for this transaction was in furtherance of their illegal pyramid scheme.

        Overt Act No. 2.

        74.     On October 21, 2015, Young Living sent a mass marketing email from

customerservice@youngliving.com to Julie and thousands of other Members throughout the

United States using interstate wires. This email contained imbedded hyperlinks to web-hosted

articles promoting the illegal pyramid scheme, including a list of live cult-like events during

which fever-pitched-speakers attempt to motivate the faithful into recruiting more and more



Class Action Complaint                                                               Page 21 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 22 of 38




members. The imbedded hyper-links pointed back to Young Living’s New York hosted website.

Defendants’ use of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 3.

        75.     On November 5, 2015, sitting in Texas, Julie logged onto to the Young Living

website that is hosted on servers in New York. As part of her monthly requirement to purchase

product, Julie placed an electronic order for Young Living products and paid for the order

electronically using a credit card. The order was placed and payment was made in the amount of

$129.07 via the use interstate wires. Defendants’ use of interstate wires for this transaction was

in furtherance of their illegal pyramid scheme.

        Overt Act No. 4.

        76.     On       December   13,   2015,    Young     Living    sent    an   email     from

custserv@youngliving.com to Julie via United States interstate wires. This email contained a

confirmation of an online order that Julie had placed for the purchase of product from Young

Living’s website. Julie’s purchase of product was made to maintain her active enrollment in ER,

and Defendants’ use of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 5.

        77.     On January 4, 2016, Young Living sent an email from custserv@youngliving.com

to Julie via United States interstate wires. This email contained a confirmation of an online order

that Julie had placed for the purchase of product from Young Living’s website. Julie’s purchase

of product was made to maintain her active enrollment in ER, and Defendants’ use of interstate

wires was in furtherance of their illegal pyramid scheme.




Class Action Complaint                                                                 Page 22 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 23 of 38




        Overt Act No. 6.

        78.     On January 13, 2016, a Young Living Member doing business as Choosing

Healthy Life, Inc. sent a mass marketing email to Julie and all other Members throughout the

United States using the Young Living virtual office listserv, noreply@youngliving.com. The

purpose of this email was to promote various live events, where speakers try to convince Young

Living Members that they can live an “abundant life” by recruiting new members for the illegal

pyramid. Defendants’ use of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 7.

        79.     On February 18, 2016, Young Living sent a mass marketing email from

customerservice@youngliving.com to Julie and thousands of other Members throughout the

United States using interstate wires. This email contained imbedded hyperlinks to web-hosted

articles promoting the illegal pyramid scheme, including a list of live cult-like events during

which fever-pitched-speakers attempt to motivate the faithful into recruiting more and more

members. The imbedded hyper-links pointed back to Young Living’s New York hosted website.

Defendants’ use of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 8.

        80.     On July 22, 2016, sitting in Texas, Julie logged onto to the Young Living website

that is hosted on servers in New York. As part of her monthly requirement to purchase product,

Julie placed an electronic order for Young Living products and paid for the order electronically

using a credit card. The order was placed and payment in the amount of $112.09 was made via

the use interstate wires.    Defendants’ use of interstate wires for this transaction was in

furtherance of their illegal pyramid scheme.




Class Action Complaint                                                                Page 23 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 24 of 38




        Overt Act No. 9.

        81.     On November 1, 2016, a Young Living Member doing business as Essential

Families, LLC sent a mass marketing email to Julie and other Members throughout the United

States using the Young Living virtual office listserv, noreply@youngliving.com. The purpose of

this email was to advertise a Young Living promotion that offered rewards for new member

signups: “Enroll 25 new members . . . and receive a Young Living branded iPad Pro (retail value

$599)!” “AND the top 2 enrollers will win an all-expense paid trip to Ecuador with the Young

Living foundation!!” The email also invited Members to join the “Business Builders group on

Facebook,” which promotes recruitment of new Members as a business model. Defendants’ use

of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 10.

        82.     On May 4, 2017, sitting in Texas, Julie logged onto to the Young Living website

that is hosted on servers in New York. As part of her monthly requirement to purchase product,

Julie placed an electronic order for Young Living products and paid for the order electronically

using a credit card. The order was placed and payment in the amount of $125.05 was made via

the use interstate wires.    Defendants’ use of interstate wires for this transaction was in

furtherance of their illegal pyramid scheme.

        Overt Act No. 11.

        83.     On June 27, 2017, a Young Living Member doing business as Max and Karen

Hopkins, LLC sent a mass marketing email to Julie and the other Members throughout the

United States using the Young Living virtual office listserv, noreply@youngliving.com. The

purpose of this email was to promote a live event taking place in Tulsa, Oklahoma during

October 2017, which was described as “a motivating event designed to take your business to the



Class Action Complaint                                                              Page 24 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 25 of 38




next level and beyond.” Of course, the only way to move to the next level in the Young Living

pyramid is to recruit new members, and this event was advertised as offering “empowering

speakers [who] will help you discover how to take action regarding . . . business building.”

“Business building” is Young Living’s euphemism for recruiting more Members. Defendants’

use of interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 12.

        84.     On September 8, 2017, sitting in Texas, Julie logged onto to the Young Living

website that is hosted on servers in New York. As part of her monthly requirement to purchase

product, Julie placed an electronic order for Young Living products and paid for the order

electronically using a credit card. The order was placed and payment was made in the amount of

$120.06 via the use interstate wires. Defendants’ use of interstate wires for this transaction was

in furtherance of their illegal pyramid scheme.

        Overt Act No. 13.

        85.     On April 30, 2018, sitting in Texas, Julie logged onto to the Young Living

website that is hosted on servers in New York. As part of her monthly requirement to purchase

product, Julie placed an electronic order for Young Living products and paid for the order

electronically using a credit card. The order was placed and payment was made in the amount of

$145.86 via the use interstate wires. Defendants’ use of interstate wires for this transaction was

in furtherance of their illegal pyramid scheme.

        Overt Act No. 14.

        86.     On December 24, 2018, a Young Living Member doing business as Choosing

Healthy Life, Inc. sent a mass marketing email to Julie and the other Members throughout Texas

using the Young Living virtual office listserv, noreply@youngliving.com, which is hosted on



Class Action Complaint                                                                Page 25 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 26 of 38




servers in New York. The purpose of this email was to promote a live event taking place in the

Woodlands, Texas during January 2019, which was described as “a full day of Young Living . . .

inspiration, goal setting for 2019 and more with special speakers . . . .” Of course, “goal setting”

in the Young Living pyramid means only one thing: recruit more members. Defendants’ use of

interstate wires was in furtherance of their illegal pyramid scheme.

        Overt Act No. 15.

        87.     On January 28, 2019, Young Living hosted a Facebook Live event on its Training

and Education Facebook page. This was a live event broadcast to Members throughout the

United States via Facebook’s platform using interstate wires. In this event, Young Living

offered training by Casey Weigand, “who shar[ed] insider tips on how to attract new members

and help them successfully launch their new business” of recruiting more new Members. This

Facebook Live event was promoted via a mass marketing email sent to Julie and the other

Members       throughout   the   United   States   directly   from     Young   Living    using    its

news@younglivingcomms.com email domain.             Defendants’ use of interstate wires was in

furtherance of their illegal pyramid scheme.

        Additional Overt Acts.

        88.     Each and every day from at least October 2015 through the present, the

Defendants used or caused to be used the interstate wires multiple times daily to promote and

operate the illegal pyramid scheme through the Enterprise. The total number of overt violations

of wire fraud were undertaken specifically in furtherance of the illegal pyramid scheme.

                                          MAIL FRAUD

        Overt Act No. 1.

        89.     On May 16, 2015, Defendants shipped an order of essential oils to Julie using a

private courier involved in interstate transport. The shipment of oil was in response to an order

Class Action Complaint                                                                  Page 26 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 27 of 38




placed by Julie as part of her monthly effort to earn enough PV to qualify for commissions on

her down line sales. Defendants’ use of the private interstate courier was in furtherance of their

illegal pyramid scheme.

        Overt Act No. 2.

        90.     On May 16, 2015, Defendants sent to Julie a monthly newsletter entitled “The

Essential Edge” using a private interstate courier. The newsletter is published by Defendants and

includes promotional/marketing materials designed to promote the illegal pyramid scheme.

Among other items in the newsletter, there was a profile of a “Diamond” level Member who

claimed that Young Living provided “financial freedom” to her and her husband, and an

advertisement for the 2015 International Grand Convention, “Light the Fire,” to be held in

Dallas, Texas in August of 2015. Defendants’ use of the private interstate courier to disseminate

the newsletter was in furtherance of their illegal pyramid scheme.

        Overt Act No. 3.

        91.     On July 6, 2015, Defendants sent to Julie a monthly newsletter entitled “The

Essential Edge” using a private interstate courier. The newsletter is published by Defendants and

includes promotional/marketing materials designed to promote the illegal pyramid scheme.

Among other items in the newsletter, there was a “Founder’s Message” column, in which Gary

Young promoted Young Living as “a remarkable avenue to pursue and realize your biggest

dreams. Imagine your life with the financial freedom [and] time freedom . . . you’ve only

dreamed of. That’s the Young Living lifestyle.” There’s also a “Building Your Business”

column that encourages recruitment of new members by “be[ing] vulnerable and real with them,”

and touts “the financial blessings of being Young Living members.” Defendants’ use of the




Class Action Complaint                                                                Page 27 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 28 of 38




private interstate courier to disseminate the newsletter was in furtherance of their illegal pyramid

scheme.

        Overt Act No. 4.

        92.     On October 14, 2015, Defendants shipped an order of essential oils to Julie using

the United States mail. The shipment of oil was in response to an order placed by Julie as part of

her monthly effort to earn enough PV to qualify for commissions on her down line sales.

Defendants’ use of the mails was in furtherance of their illegal pyramid scheme.

        Overt Act No. 5.

        93.     On December 5, 2015, Defendants shipped an order of essential oils to Julie using

the United States mail. The shipment of oil was in response to an order placed by Julie as part of

her monthly effort to earn enough PV to qualify for commissions on her down line sales.

Defendants’ use of the mails was in furtherance of their illegal pyramid scheme.

        Overt Act No. 6.

        94.     On July 22, 2016, Defendants shipped an order of essential oils to Julie using a

private courier involved in interstate transport. The shipment of oil was in response to an order

placed by Julie as part of her monthly effort to earn enough PV to qualify for commissions on

her down line sales. Defendants’ use of the private interstate courier was in furtherance of their

illegal pyramid scheme.

        Overt Act No. 7.

        95.     On May 4, 2017, Defendants shipped an order of essential oils to Julie using a

private courier involved in interstate transport. The shipment of oil was in response to an order

placed by Julie as part of her monthly effort to earn enough PV to qualify for commissions on




Class Action Complaint                                                                  Page 28 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 29 of 38




her down line sales. Defendants’ use of the private interstate courier was in furtherance of their

illegal pyramid scheme.

        Overt Act No. 8.

        96.     On October 27, 2017, Defendants shipped an order of essential oils to Julie using

a private courier involved in interstate transport. The shipment of oil was in response to an order

placed by Julie as part of her monthly effort to earn enough PV to qualify for commissions on

her down line sales. Defendants’ use of the private interstate courier was in furtherance of their

illegal pyramid scheme.

        Overt Act No. 9.

        97.     On April 30, 2018, Defendants shipped an order of essential oils to Julie using the

United States mail. The shipment of oil was in response to an order placed by Julie as part of her

monthly effort to earn enough PV to qualify for commissions on her down line sales.

Defendants’ use of the mails was in furtherance of their illegal pyramid scheme.

        Overt Act No. 10.

        98.     On August 25, 2018, Defendants shipped an order of essential oils to Julie using

the United States mail. The shipment of oil was in response to an order placed by Julie as part of

her monthly effort to earn enough PV to qualify for commissions on her down line sales.

Defendants’ use of the mails was in furtherance of their illegal pyramid scheme.

        Additional Overt Acts.

        99.     Each and every month from at least October 2015 through September 2018,

Defendants sent to Julie a shipment of oils plus a monthly newsletter. Most of the shipments

were made using the United States mails, with a handful having been made through private

interstate couriers such as Fed Ex or UPS.        The specific dates included in the foregoing



Class Action Complaint                                                                 Page 29 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 30 of 38




paragraphs were taken from a handful of documents still in Julie’s possession, but she knows and

therefore alleges that these shipments took place each and every month.

        100.    Upon information and belief, Defendants used the mails and/or private interstate

couriers to send oils and newsletters to the Young Living members just like Julie who placed

order after order, hoping against hope to move up the Young Living pyramid. Each one of these

countless shipments was made in furtherance of the illegal pyramid scheme and constitutes the

predicate act of mail fraud.

D.      Interstate Commerce

        101.    Defendants have engaged in activities that affect interstate commerce.

        102.    Defendants have transmitted, caused to be transmitted, or invited others to

transmit materials, by mail or private or commercial carriers, for the purpose of executing their

scheme or artifice to defraud in violation of 18 U.S.C. § 1341.

        103.    Defendants have transmitted, caused to be transmitted, and invited others to

transmit, by means of wire in interstate commerce, writings, signs, signals, pictures, or sounds

for the purpose of executing their scheme or artifice to defraud in violation of 18 U.S.C. § 1343.

                                            VII.
                                  CLASS ACTION ALLEGATIONS

        104.    Plaintiff brings this suit as a class action pursuant to Federal Rules of Civil

Procedure 23(b)(2) and (b)(3).

        105.    The class is defined as follows:

        All United States residents who joined Young Living prior to December 31,
        2016 and enrolled as Essential Rewards members. The following are
        excluded from this class: Defendants and their officers, directors, counsel,
        and subsidiaries, along with immediate family members of individual
        Defendants.




Class Action Complaint                                                                   Page 30 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 31 of 38




        106.    The putative class easily meets Rule 23(a)’s numerosity requirement. Indeed, the

class is believed to number well over one hundred thousand members.

        107.    Plaintiff’s claims are typical of the claims of the class in that each became a

Young Living Member because each was unsuspectingly induced to join the pyramid scheme.

        108.    This case presents questions of law or fact common to class members that

predominate over any questions affecting only individual members, and a class action is superior

to other available methods for fairly and efficiently adjudicating the controversy.

        109.    The questions of law and/or fact common to the class include, but are not limited

to:

                a.       Whether Defendants were operating an unlawful pyramid scheme;

                b.       Whether Defendants’ unlawful operation of a pyramid scheme violates 18

U.S.C. § 1961(5);

                c.       Whether Defendants engaged in a conspiracy to violate 18 U.S.C.

§ 1961(5);

                d.       Whether Defendants engaged in acts of mail and/or wire fraud when

operating the Young Living pyramid scheme;

                e.       Whether Defendants are liable to the class as a result of their participation

in the Young Living pyramid scheme; and

                f.       Whether the class has sustained damages, and if so, what is the measure of

damages.

        110.    Plaintiff will fairly and adequately represent the interests of the class because

Plaintiff’s claims are typical of those of the class and Plaintiff’s interests are fully aligned with




Class Action Complaint                                                                    Page 31 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 32 of 38




those of the class. Plaintiff has retained attorneys that are experienced and skilled in complex

class action litigation.

         111.   Class action treatment is superior to any other method of proceeding for the fair

and efficient adjudication of the controversy alleged herein because class treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without unnecessary duplication of evidence, effort, and expense

that numerous individual actions would engender.

         112.   Defendants have acted on grounds that apply generally to the class so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.

If Plaintiff proves Defendants operate a pyramid scheme in violation of the RICO Act, the Court

should enjoin Defendants from operating that pyramid scheme in the future.

         113.   The questions of law and/or fact that are common to the class predominate over

any questions affecting only individual class members.

         114.   Finally, a class action under Federal Rule of Civil Procedure 23(b)(3) is superior

because:

                a.         No class member has an interest in individually controlling the

prosecution of his/her/its separate action. No class member can be expected to incur the cost of

attorneys’ fees and costs to recover the amounts spent by each to join Young Living and operate

as a Member of Young Living. While such amounts are significant to each Member, they are not

enough to justify the costs of litigation individually, and no one would chose to do so on that

basis;

                b.         There is no other pending litigation over these issues;




Class Action Complaint                                                                  Page 32 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 33 of 38




                 c.      It is manifestly desirable to concentrate the litigation of the class’ claims

in Texas and this district; and

                 d.      The Court will encounter no difficulties in managing this case as a class

action.

                                               VIII.
                                           CAUSES OF ACTION

                                             Count One
                            (Violations of 18 U.S.C. §§ 1961(5), 1962(c))
                                          (All Defendants)

          115.   Section 1962(c) makes it “unlawful for any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate . . . commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity. . . .”

          116.   Defendants are an enterprise engaged in activities that affect interstate commerce.

          117.   Each Defendant has created and/or participated in the operation or management of

the Young Living pyramid scheme through a pattern of racketeering activity, i.e., conducting the

affairs and supporting the acts of the pyramid scheme. These persons have authorized and

participated in the use of mail, email, websites, web presentations, live internet broadcasts, web-

hosted videos, conferences, conference calls, and speeches in order to promote this pyramid

scheme.

          118.   Young, the Foundation, Turner, Riley, and other unnamed John and Jane Doe co-

conspirators have some part in the conduct of Young Living and its pyramid scheme as they

control and direct the conference calls, websites, web presentations, speeches, mail transfers, and

other activities, or direct others who conduct such activity.




Class Action Complaint                                                                    Page 33 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 34 of 38




        119.    Further, Young Living has authorized the Foundation, Young, Turner, Riley, and

others who operate at their direction, to conduct these conference calls, websites, web

presentations, speeches, mail transfers, and other activities, as well to direct and control the

marketing of Young Living’s business activities. Moreover, each is authorized to use Young

Living’s name and service marks and to speak on its behalf.

                                         Count Two
        (Violation of 18 U.S.C. § 1962(d)—Conspiracy to Violate 18 U.S.C. § 1962(c))
                                       (All Defendants)

        120.    Section 1962(d) makes it “unlawful for any person to conspire to violate any of

the provisions of subsection (a), (b), or (c) of this section.”

        121.    Defendants have participated in a conspiracy to engage in the activities described

in Count One above. Each Defendant knew about and agreed to facilitate the pyramid scheme.

        122.    Each Defendant has participated in the Young Living pyramid scheme, and their

participation is necessarily a combination of more than two individuals.

        123.    Defendants’ creation, support, operation and/or maintenance of the pyramid

scheme is illegal.

        124.    Defendants had a meeting of the minds on the object or course of action,

specifically to create, support, operate, and/or maintain the pyramid scheme for their financial

benefit as evidenced by each Defendant’s voluntary and knowing participation in the pyramid

scheme.

        125.    Each Defendant has committed one or more overt acts to achieve or further the

unlawful objects and purposes of the pyramid scheme detailed herein.

        126.    Defendants used false and fraudulent pretenses to deceive persons of ordinary

prudence and due care, and made material nondisclosures and concealments of fact and



Class Action Complaint                                                                Page 34 of 36
2909581.3
             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 35 of 38




information that were important to understand their pyramid scheme. Defendants conducted

their affairs unlawfully, intentionally, willfully, and with the intent to defraud, for their own

financial gain and benefit and for the financial gain and benefit of others, all to the detriment of

Plaintiff and other members of the class.

                                                IX.
                                            JURY DEMAND

        127.    Plaintiff and putative class demand a trial by jury.

                                              X.
                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the putative class pray for judgment against Defendants as

follows:

        a.      An order certifying the putative class;

        b.      A judgment against Defendants;

        c.      Damages in the amount of the financial losses incurred by Plaintiff and class

                members as a result of Defendants’ conduct and for injury to their business and

                property, all as result of Defendants’ violations of 18 U.S.C. §§ 1962(c) and (d),

                and that such sum be trebled in accordance with 18 U.S.C. § 1964(c).

        d.      Temporary and permanent injunctive relief enjoining Defendants from further

                unfair, unlawful, fraudulent and/or deceptive acts, including but not limited to

                supporting the pyramid scheme;

        e.      The costs of investigation and litigation reasonably incurred, as well as attorneys’

                fees in accordance with 18 U.S.C. § 1964(c);

        f.      For such other damages, relief and pre- and post-judgment interest as the Court

                may deem just and proper.



Class Action Complaint                                                                  Page 35 of 36
2909581.3
            Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 36 of 38




                                       Respectfully submitted,

                                       NIX PATTERSON, LLP
                                       3600 N Capital of Texas Highway
                                       Suite B350
                                       Austin, Texas 78746
                                       (512) 328-5333 (telephone)
                                       Austin Tighe
                                       State Bar No. 20023900
                                       atighe@nixlaw.com

                                       DUGGINS WREN MANN & ROMERO, LLP
                                       600 Congress Avenue, Ste. 1900
                                       P. O. Box 1149
                                       Austin, Texas 78767-1149
                                       (512) 744-9300 (telephone)
                                       Robert E. Linkin
                                       State Bar No. 00795773
                                       rlinkin@dwmrlaw.com

                                       DuBOIS, BRYANT & CAMPBELL, LLP
                                       303 Colorado Street, Suite 2300
                                       Austin, TX 78701
                                       (512) 457-8000 (telephone)
                                       J. David Rowe
                                       State Bar No. 00794564
                                       drowe@dbcllp.com


                                       By:    /s/ Austin Tighe
                                              Austin Tighe
                                              atighe@nixlaw.com

                                       ATTORNEYS FOR PLAINTIFF
                                       Julie O’Shaughnessy, Individually, and on
                                       Behalf of All Others Similarly Situated




Class Action Complaint                                                      Page 36 of 36
2909581.3
Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 37 of 38




EXHIBIT A
                                            YOUNG LIVING 2016 U.S. INCOME DISCLOSURE STATEMENT
As a direct selling company selling essential oils, supplements, and other lifestyle products, Young Living offers opportunities for our members to build a business or simply receive discounts
on our products.
Whatever your interest in the company, we hope to count you among the more than 2 million Young Living members joining us in our mission to bring Young Living essential oils to every
home in the world.
What are my earning opportunities?
Members can earn commissions and bonuses as outlined in our Compensation Plan. As members move up in the ranks of Young Living, they become eligible for additional earning
opportunities.
This document provides statistical, fiscal data about the average member income and information about achieving various ranks.



                                                                                                                            MONTHLY INCOME 4                                                                                                      MONTHS TO ACHIEVE
                                                                                                                                                                                                                                                  THIS RANK 6
                         RANK                                PERCENTAGE OF ALL                                                                                                                    ANNUALIZE
                                                                 MEMBERS 3                           Lowest               Highest              Median               Average                    AVERAGE INCOME 5                          Low              Average     High
    Distributor                                                       94.0%                             $0                  $841                   $0                  $1                               $12                              N/A                N/A       N/A

    Star                                                               3.5%                             $0                  $811                  $60                 $77                               $924                               1                 15       255

    Senior Star                                                        1.3%                             $1                 $5,157                $197                 $240                            $2,880                               1                 22       255

    Executive                                                          0.6%                            $50                $12,139                $434                 $514                            $6,168                               1                 29       253

    Silver                                                             0.2%                           $562                $25,546               $1,783              $2,227                            $26,724                              1                 36       251

    Gold                                                               0.1%                          $1,781               $46,820               $4,874              $6,067                            $72,804                              1                 54       240

    Platinum                                                          < 0.1%                         $5,146               $85,993              $12,188              $15,324                          $183,888                              2                 63       238

    Diamond                                                           < 0.1%                        $14,898              $140,333              $32,078              $39,566                          $474,792                             10                 75       251

    Crown Diamond                                                     < 0.1%                        $37,227              $232,551              $64,256              $74,188                          $890,256                             14                 83       236

    Royal Crown Diamond                                               < 0.1%                        $58,392              $262,864             $155,248             $152,377                         $1,828,524                            17                 106      230


The income statistics in this statement are for incomes earned by all active U.S. members in 2016. An “active” member is a member who made at least one product purchase in products in
the previous 12 months. The average annual income for all members in this time was $25, and the median annual income for all members was $0. 51% of all members who enrolled in 2015
did not make a purchase with Young Living in 2016. 57% of all members who enrolled in 2014 did not continue with Young Living in 2016.
Note that the compensation paid to members summarized in this disclosure do not include expenses incurred by a member in the operation or promotion of his or her business, which can
vary widely and might include advertising or promotional expenses, product samples, training, rent, travel, telephone and Internet costs, and miscellaneous expenses. The earnings of the
                                                                                                                                                                                                                                                                             Case 1:19-cv-00412-LY Document 1 Filed 04/12/19 Page 38 of 38




members in this chart are not necessarily representative of the income, if any, that a Young Living member can or will earn through the Young Living Compensation Plan. These figures should
not be considered as guarantees or projections of your actual earnings or profits. Your success will depend on individual diligence, work, effort, sales skill, and market conditions. Young
Living does not guarantee any income or rank success.

1
  Based on a count of all active members in 2016.
2
  Because a distributor’s rank may change from during the year, these percentages are not based on individual distributor ranks throughout the entire year, but based on the average distribution of distributor ranks during the entire year.
3
  Because a distributor’s rank may change from during the year, these incomes are not based on individual distributor incomes throughout the entire year, but based on earnings of all distributors qualifying for each rank during any month throughout the year.
4
  This is calculated by multiplying the average monthly incomes by 12.
5
  These statistics include all historical ranking data for each rank and thus is not limited to people who achieved these ranks in 2016.
6
  These incomes include income earned from January 1, 2016, and December 31, 2016, but which was paid between February 2016 and January 2017.
7
  Members who do not make at least one product purchase in the previous 12 months have their membership terminated.
